Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims 
This action is in response to applicant’s amendment of 02/18/2021. Claims 1-7 has been amended. 
Claims 1-7 are pending and have been considered as follows.  

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed by 37 CFR 1.312. To ensure consideration of each an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Andrew Lee on 04/23/2021 and 04/26/2021.The application has been amended as follows: 

Claim 1 (currently Amended) An axial misalignment determination method for determining axial misalignment of an object detection sensor using a sensor unit including the object detection sensor in which a first predetermined direction is set as a detection direction of an object, and an inclination sensor which detects an inclination angle as inclination with respect to a second predetermined direction, being mounted to a vehicle, the axial misalignment determination method comprising: 
 
in response to determining that the first inclination angle is less than or equal to a threshold before the sensor unit is mounted, mounting the sensor unit on the vehicle and acquiring a second inclination angle from the inclination sensor, the second inclination angle being the inclination angle detected by the inclination sensor after the inclination sensor is mounted on the vehicle
determining whether axial misalignment has occurred at the object detection sensor, based on the first inclination angle and the second inclination angle. 

Claim 7(currently amended) An axial misalignment determination method for determining axial misalignment of an object detection sensor using a sensor unit including the object detection sensor in which a first predetermined direction is set as a detection direction of an object, and an inclination sensor which detects an inclination angle as inclination with respect to a second predetermined direction, being mounted to a vehicle, the axial misalignment determination method comprising: 
disposing the sensor unit so that the first predetermined direction is aligned with the second predetermined direction before the sensor unit is mounted to the vehicle, 
mounting the sensor unit on the vehicle and acquiring a second inclination angle , the second inclination angle being the inclination angle detected by the inclination sensor after the inclination sensor is mounted on the vehicle
determining whether axial misalignment has occurred at the object detection sensor, based on the first inclination angle and the acquired second inclination angle; 
calculating a difference between the second inclination angle when a second sensor unit is mounted to the vehicle for a first time and a current second inclination angle acquired from the inclination sensor at the second sensor unit other than a first sensor unit to be replaced, as an inclination correction angle of the vehicle; and 
mounting a third sensor unit for which the first inclination angle has been measured on the vehicle in place of the first sensor unit to be replaced and acquiring a third inclination angle from the inclination sensor, the third inclination angle being the inclination angle detected by the inclination sensor provided at the replaced sensor unit, wherein, in determining whether axial misalignment has occurred at the object detection sensor, for a state in which a value obtained by adding the inclination correction angle to a second detection direction angle, which is a sum of the measured first inclination angle and the third inclination angle, does not fall within a predetermined range, it is determined that axial misalignment has occurred at the object detection sensor.

Allowable Subject Matter
Claims 1-7 are pending and allowed. 

	The closest prior art DeMerasseman et al (US20080201033) teaches a misalignment detection sensor assembly is provided, which includes a forward-looking sensor having a sensing direction along a first axis and an inertia sensor configured to sense acceleration along a second axis, the second axis having a fixed relationship with respect to the first axis. A misalignment detection system uses the misalignment detection sensor assembly and a signal processing system to calculate a misalignment angle between the first axis and the direction of forward motion of the sensor assembly. A method of detecting angular misalignment of a forward-looking sensor assembly is also disclosed, which includes measuring acceleration along an axis having a fixed relationship with respect to the sensing axis of the forward-looking sensor assembly and comparing the acceleration measurement with a predetermined threshold.
Furthermore, Okada (JP2008209242) teaches a ground speed measuring device that has a transmitting antenna 102 for transmitting a transmission wave to the road surface, a receiving antenna 103 for receiving a reflected wave from the road surface of the transmission wave transmitted from the transmitting antenna 102, a speed operation part 101 for operating transmission direction speed based on a transmission frequency of the transmitting antenna 102 and a reception frequency of the receiving antenna 103, an acceleration measuring part 104 for measuring an acceleration of a vehicle, a transmission angle operation part 105 for operating a transmission angle to the road surface of the transmission wave based on the acceleration measured by the acceleration measuring part 104 and the transmission direction speed operated by the 
In regards to independent claim 1 DeMerasseman et al and Okada, taken either individually or in combination with other art of record, fails to teach or render obvious:
in response to determining that the first inclination angle is less than or equal to a threshold before the sensor unit is mounted, mounting the sensor unit on the vehicle and acquiring a second inclination angle from the inclination sensor, the second inclination angle being the inclination angle detected by the inclination sensor after the inclination sensor is mounted on the vehicle; and 
determining whether axial misalignment has occurred at the object detection sensor, based on the first inclination angle and the second inclination angle;

In regards to independent claim 7 DeMerasseman et al and Okada, taken either individually or in combination with other art of record, fails to teach or render obvious:
mounting the sensor unit on the vehicle and acquiring a second inclination angle, the second inclination angle being the inclination angle detected by the inclination sensor after the inclination sensor is mounted on the vehicle; 

determining whether axial misalignment has occurred at the object detection sensor, based on the first inclination angle and the acquired second inclination angle; 

mounting a third sensor unit for which the first inclination angle has been measured on the vehicle in place of the first sensor unit to be replaced and acquiring a third inclination angle from the inclination sensor, the third inclination angle being the inclination angle detected by the inclination sensor provided at the replaced sensor unit, wherein, in determining whether axial misalignment has occurred at the object detection sensor, for a state in which a value obtained by adding the inclination correction angle to a second detection direction angle, which is a sum of the measured first inclination angle and the third inclination angle, does not fall within a predetermined range, it is determined that axial misalignment has occurred at the object detection sensor

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667